ON MOTION EOR REHEARING.
Rombauer, P. J.
— The motion filed in this case complains that the opinion of the court is inconsistent. It complains that the opinion treats the assignment, made by the relator to the executor, of the relator’s distributive share in the estate of Julia A. Bearing, both as void and as voidable, whereas under the decisions in this state such transactions are voidable only. This complaint is ill founded. The language used in the opinion is used in view of the conceded facts, and must be so limited. The trend of decisions in this state is, that transactions of this character are prima facie voidable without proof of fraud in fact, and that it devolves upon the trustee who seeks to uphold them to show that they were fair and for full value. In the case last put the transaction would be in effect equivalent to an anticipated payment, which is not prohibited by either public policy or equitable considerations.
A calculation from data appearing in the record shows that the relator’s interest, at the date of its sale, deducting debts of the estate and executor’s commissolsions, was of the value of $335. Touching the veney of the note for $5,000 (which was the only *222substantial asset), there is no question. The executor was a maker of that note, and, as he is likewise solvent, the note under our statute was assets absolutely available in his hands. These facts of themselves rendered the transaction voidable at relator’s instance.
It further appears by the record in this case that the money was not paid to Juliet A. Jones by the executor until after final settlement. It is claimed that at the final settlement the relator challenged the validity of his assignment. If such is the fact, the relator was guilty of no laches which would preclude his recovery. Bechtold v. Read, 22 Atl. Rep. 1085.
Upon these facts being shown, the relator would be entitled to judgment upon the bond, and the measure of his damages would be $197.46, less interest thereon at six per cent, per annum from August 28, 1886, to January 10, 1890, equal to $42.46, that is to say, $155, and six per cent, interest thereon from the date last named to date of judgment.
We make these suggestions to save the parties the cost of another trial, which, it would seem, must inevitably lead to the result above stated. The motion for rehearing is overruled.
All the judges concur.
ON MOTION TO CERTIFY CAUSE.
Biggs, J.
— The respondents ask that the above cause be certified to the supreme court. They claim that the original opinion, as well as that delivered by Judge Rombauer, on motion for rehearing, are in conflict with controlling decisions of the supreme court.
I concurred in the result reached in the original opinion, as I understood it to hold that under the evidence the assignment in question was voidable and not void. I was of the opinion, however, that the validity of the assignment could not be tried in an *223action at law, — that, until it was set aside by a court of equity, it stood as a bar to the prosecution of the present action. Blair v. Railroad, 89 Mo. 383. But, as the disposition then made of the case was not final, I refrained from certifying it.
In the opinion rendered by Judge Rombauee it was expressly stated, and so ' decided, that the assignment ought to be rescinded, unless the claim was sold for its fall value. This seems to me to be opposed to the decision of the supreme court in the case of Sallee v. Chandler, 26 Mo. 124, and also to the reasoning of the .same court in the late case of Kirschner v. Kirschner, 20 S. W. Rep. 791. The motion to certify the case to "the supreme court will, therefore, be sustained.
The clerk of this court is ordered to transmit to the supreme court the original papers on file, together with a full and complete transcript of the proceedings in this court.
Judge Bond concurs in certifying the •case. Judge Rombauee is absent.